                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

    CARILINE MERISIER,                            §
                                                  §
           Plaintiff,                             §
                                                  §     Civil Action No. 3:19-CV-02911-X-BN
    v.                                            §
                                                  §
    JOHNSON COUNTY, TEXAS, et. al.,               §
                                                  §
           Defendants.                            §
                                                  §
                                                  §


          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

         The Court therefore DISMISSES WITHOUT PREJUDICE the claims

against Casey McGregor under 28 U.S.C. § 1406(a). 1




1The Court notes that Nebraska Furniture Mart, a defendant at the time the United States Magistrate
Judge made its findings, conclusions, and recommendation, is no longer a party to the case.
IT IS SO ORDERED this 24th day of February, 2020.




                                   _________________________________
                                   BRANTLEY STARR
                                   UNITED STATES DISTRICT JUDGE
